Please see the term sheet hyperlinked above for additional information about the notes, including JPMS's estimated value, which is the estimated value of the notes when the terms are set. Risk Considerations The risks identified below are not exhaustive. Please see the term sheet hyperlinked above for more information. [] Your investment in the notes may result in a loss of some or all of your principal, and is subject to the credit risk of JPMorgan Chase and Co. Your maximum gain on the notes is limited to the maximum return [] JP Morgan Chase and Co. and its affiliates play a variety of roles in connection with the issuance of the notes, including acting as calculation agent and hedging JPMorgan Chase and Co.'s obligations under the notes. Their interests may be adverse to your interests. [] JPMS's estimated value does not represent the future value of the notes and may differ from others' estimates. [] JPMS's estimated value will be lower than the issue price (price to the public) of the notes. [] JPMS's estimated value is not determined by reference to credit spreads for our conventional fixed rate debt [] Secondary market prices of the notes will likely be lower than the price you paid for the notes and will be be impacted by many economic and market factors. [] The value of the notes as published by JPMS may be higher than JPMS's then-current estimated value of the notes for a limited time. [] The benefit of the Knock-Out Buffer Amount may terminate on any day during the Monitoring Period [] Your ability to receive the Contingent Digital Return of at least 9.40% may terminate on any day during the monitoring period. [] No direct exposure to fluctuations in foreign exchange rates. [] The averaging convention used to calculate the ending index level could limit returns. [] Risks related to non-U.S. issuers of equity securities. [] Lack of liquidity - J.P. Morgan Securities LLC intends to offer to purchase the notes in the secondary market but is not required to do so. Even if there is a secondary market, it may not provide enough liquidity to allow you to sell or trade the notes easily. [] No interest or dividend payments or voting rights [GRAPHIC OMITTED] (1) The Index closing level is greater than or equal to 2320.00 (80.00% of the hypothetical Initial Index Level) on each day during the Monitoring Period. (2) The Index closing level is less than 2320.00 (80.00% of the hypothetical Initial Index Lever) on at least one day during the Monitoring Period. The graphs above collectively demonstrate the hypothetical total return on the notes at maturity for a subset of Index Returns detailed in the table below. Your investment may result in a loss of all of your principal at maturity. Final Index Level Index Return Total Return If a Knock-Out Event Has: Not Occurred (1) Occurred (2) 4640.00 60.00% 9.40% 9.40% 4350.00 50.00% 9.40% 9.40% 4060.00 40.00% 9.40% 9.40% 3480.00 20.00% 9.40% 9.40% 3172.60 9.40% 9.40% 9.40% 3045.00 5.00% 9.40% 5.00% 2907.25 0.25% 9.40% 0.25% 2900.00 0.00% 9.40% 0.00% 2755.00 -5.00% 9.40% -5.00% 2610.00 -10.00% 9.40% -10.00% 2320.00 -20.00% 9.40% -20.00% 2319.71 -20.01% N/A -20.01% 1160.00 -60.00% N/A -60.00% 0.00 -100.00% N/A -100.00% The table and charts above assumes an Initial Index Level of 2900. The actual Initial Index Level will be set on the pricing date. The numbers appearing in the table and footnotes above have been rounded for ease of analysis. SEC Legend: JPMorgan Chase and Co. has filed a registration statement (including a prospectus) with the SEC for any offerings to which these materials relate.
